DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 1/29/21.
	Claims 1-20 are pending.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claims 1-20 of US 10,936,342. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 rejected on the ground of obviousness-type, nonstatutory double patenting as being unpatentable over exemplary claims 1-9 of U.S. Patent No.10,936,342. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons mentioned in the table below.


Instant application 17/162,562
Reference US 10,936,342
Claim 1: providing, by a computing device, concurrent views of a first data schema and a 

mapping, by the computing device, data from a first object of the first data schema to a second object of the second data schema with a first mapping, wherein the first data schema comprises a plurality of data sources, each of the plurality of data sources comprises same data related to the first object, and the second data schema comprises the same data related to the first object;

connecting, by the computing device, the first object of the first data schema to the second object of the second data schema with a visual logic connector for the first mapping in the GUI, wherein the visual logic connector is one of a plurality of visual logic connectors showing a relationship of the first object to the second object;

ordering, by the computing device, at least one of the first object in the first data schema and the second object in the second data schema to reduce a quantity of crossovers of the plurality of visual logic connectors; and

displaying, by the computing device, the ordered first object and the ordered second object mapped with the visual logic connector in the GUI.


ordering, by the computing device, the first object of the first data schema and the second object of the second data schema to reduce a quantity of crossovers of the plurality of visual logic connectors; and displaying, by the computing device, the ordered first object and the ordered second object mapped with the visual logic connector on the GUI.

Claim 2: wherein the second data schema is a canonical data model having a composite of data structures, related and grouped under a plurality of entity groups
Claim 3: ordering additional data mappings connecting additional objects of the first data schema to the plurality of entity groups of the second data schema to increase a quantity of straight lines of additional visual logic connectors of the additional data mappings
Claim 3: wherein the ordering comprises: grouping, by the computing device, additional data mappings from additional objects of the first data schema to the plurality of entity groups of the second data schema to increase a quantity of straight lines of additional visual logic connectors of the additional data mappings
Claim 4: mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,



arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping; and

arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping.


Claim 1: providing, by the computing device within the visual logic connector, a number indicating a quantity of connections between the first object and the second object, wherein the quantity of connections represents a quantity of mapped fields including same data;
Claim 6:  providing, by the computing device, a transformation rule interface to display a transformation rule associated with a corresponding mapped field of the mapped fields and an editing interface to permit edits to the transformation rule.
Claim 5: a transformation rule interface to display a transformation rule associated with a corresponding mapped field of the mapped fields and an editing interface to permit edits to the transformation rule
Claim 7:  expanding, by the computing device, the collapsed second object to an expanded second object to show the plurality of visual logic connectors between mapped fields in the first object to mapped fields in the expanded second object.
Claim 6: expanding of the collapsed second object
Claim 8: rearranging, by the computing device, the mapped fields of the expanded second object to increase a quantity of straight lines or reduce a quantity of crossovers of the plurality of visual logic connectors.
Claim 7: rearranging the mapped fields to increase a quantity of straight lines or reduce a quantity of crossovers
Claim 9:  mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,

wherein the visual logic connector of the first mapping of the first object of the first data schema to the second object of the second data schema and of a visual logic connector of the second mapping of the first object of the first data schema to the third object of the second 

Claim 10:  filtering, by the computing device, the first data schema or the second data schema to display mapped or unmapped fields.
Claim 9: Filtering



	The remaining independent and corresponding dependent claims are rejected based on a similar rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a “tangible computer-readable device” which may encompass transitory signals. The broadest reasonable interpretation of “tangible” typically covers forms of transitory propagating signals per se.  The applicant may consider amending to read “non-transitory” or state as much on the record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing et al. (US 8,560,494, Herein “Downing”) in view of Breeds et al. (US 20100079462, Herein “Breeds”).
Regarding claim 1, Downing teaches A method, comprising:
providing, by a computing device (figs. 1 and 4; col. 3, lines 37-67; col. 4, lines1-67; col. 5, lines 1-3), concurrent views of a first data schema (a graphical view of a representation of the data schema (e.g., column) for the “From” data schema (fig. 3)) and a second data schema in a graphical user interface (GUI) (e.g., data of the schema column “To” (fig. 3));
mapping, by the computing device, data from a first object of the first data schema (e.g., “From” data object of a given phone number object corresponding with a data schema of a column of data (fig. 3)) to a second object of the second data schema with a first mapping (e.g., the “To” data object including a given phone number of the “To” data schema column (fig. 3) mapped as represented by 321 to 322 through a visual mapping representation (fig. 3)), wherein the first data schema comprises a plurality of data sources (e.g., a plurality of rows such as rows of data corresponding with each “From” object ranging from, e.g., ID NUM 2 to 5, each data source corresponding with a given ID NUM), each of the plurality of data sources comprises same data related to the first object (each of the data sources (e.g., rows of data corresponding with a given ID NUM) includes the same data as related to the respective phone number object (fig. 3)), and the second data schema comprises the same data related to the first object (a given “To” data object includes within the same row the same data related to the respective “From” object, each further associated with other data of data columns/schema of a same row associated with a same ID NUM (fig. 3));
connecting, by the computing device, the first object of the first data schema to the second object of the second data schema with a visual logic connector for the first mapping in the GUI (taking the first object (e.g., “246-555-3598) of a data cell of the “From” data schema such as associated with a wherein the visual logic connector is one of a plurality of visual logic connectors showing a relationship of the first object to the second object (from the first object 321 to the second object 322, an intermediate number of connectors such as 323, 324, and 325 (fig. 3));
ordering, by the computing device, at least one of the first object in the first data schema and the second object in the second data schema to reduce a quantity of crossovers of the plurality of visual logic connectors (e.g., an ordered flow by way of organizer object 323 to render a flow without crossovers of 324 and 325 such that, by definition, 324 and 325 intersect with 323 to ensure that 324 and 325 do not cross over (fig. 3); Breeds, below, makes this abundantly clear); and
displaying, by the computing device, the ordered first object and the ordered second object mapped with the visual logic connector in the GUI (visual display of, e.g., 321 and 322 and corresponding mappings (fig. 3)).

However, Breeds makes abundantly clear schema to reduce a quantity of crossovers of the plurality of visual logic connectors by disclosing visually representing relationships in an aesthetic manner that includes connection lines that represent relationships should not cross [0031] and, based on this rationale, constructing the graph arrangement such that connections crossings are minimzed in order to reduce graph complexity [0051]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the minimizing graph edge crossings of Breeds with the graphical mapping using connector relationships of Downing to have schema to reduce a quantity of crossovers of the plurality of visual logic connectors. The combination would allow for, according to the motivation of 

Regarding claim 2, Downing in view of Breeds teaches the limitations of claim 1, as above.
Furthermore, Downing teaches the method of claim 1, wherein the second data schema is a canonical data model having a composite of data structures (a composite of rows and corresponding cells of data, such as a column of data objects corresponding with “To” phone numbers (fig. 3)), related and grouped under a plurality of entity groups (grouped under a plurality of ID NUM, each ID NUM identifying a row grouping (fig. 3)).

Regarding claim 6, Downing in view of Breeds teaches the limitations of claim 1, as above.
Furthermore, Downing teaches The method of claim 1, further comprising:
providing, by the computing device, a transformation rule interface to display a transformation rule associated with a corresponding mapped field of the mapped fields (data selection such as with respect to 351 editing control (fig. 3); see also, e.g., element manipulation component 327 with respect to manipulating objects and relationships (col. 10, lines 7-67)) and an editing interface to permit edits to the transformation rule (editing such as for selecting configurations for mapping, such as using the add editing control of the interface 340 (fig. 3)).

Regarding claim 11, Downing teaches A system, comprising:
a memory; and
at least one processor coupled to the memory, wherein the at least one processor is configured (figs. 1 and 4) to:
	The claim recites similar limitations as claim 1 – see above. 

Regarding claim 17, Downing teaches A tangible computer-readable device having instructions stored thereon that (figs. 1 and 4), when executed by a computing device, causes the computing device to perform the operations comprising:
	The claim recites similar limitations as claims 1 and 11, see above.


Claims 3, 4, 12, 13, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds, as above, and in view of Kolipaka et al. (US 20100060643, Herein “Kolipaka”).
Regarding claim 3, Downing in view of Breeds teaches the limitations of claims 1 and 2, as above.
However, Downing in view of Breeds fails to specifically teach The method of claim 2, wherein the ordering comprises:
ordering, by the computing device, additional data mappings connecting additional objects of the first data schema to the plurality of entity groups of the second data schema to increase a quantity of straight lines of additional visual logic connectors of the additional data mappings.
Yet, in a related art, Kolipaka discloses increase the number of straight edges [0005], such as with respect to various parent nodes such as ML=0 and TR=b,x of fig. 8, and, in particular, reducing edge crossings [0040] and increasing a quantity of vertically straight mappings, so that the number of cross-overs of connectors is reduced [0121]
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the increased straight edges corresponding with additional data mappings of Kolipaka with the mapping of Downing in view of Breeds to have ordering, by the 

Regarding claim 4, Downing in view of Breeds teaches the limitations of claim 1, as above.
However, Downing in view of Breeds fails to specifically teach The method of claim 1, further comprising:
mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,
wherein the ordering comprises:
arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping; and
arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping.
Yet, in a related art, Kolipaka discloses:
mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping (a plurality of objects mapped to a single, parent object, such as a plurality of child nodes mapped to a parent node (figs. 1 to 3)),
wherein the ordering comprises:
arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping (fig. 2 shows a first mapping D-F and a second mapping D-G, each of nodes F and G contained by node D); and
arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping (increase the number of straight and vertical edges, thus reducing the number of edge crossings [0005]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the mapping arrangement of a second mapping of Kolipaka with the mapping of Downing in view of Breeds to have mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping, wherein the ordering comprises: arranging, by the computing device, the second mapping with the first mapping to reduce a quantity of crossovers between a visual logic connector of the second mapping and the visual logic connector of the first mapping; and arranging, by the computing device, the second mapping with the first mapping to increase a quantity of straight lines of the visual logic connector of the second mapping and the visual logic connector of the first mapping. The combination would allow for, according to the motivation of Kolipaka, making a graph or data objects nicer and easier to visualize and comprehend such that data objects/nodes are presented by being drawn in a visually pleasing manner ([0002] to [0005]).  

Regarding claim 12, the claim recites similar limitations as claim 4 – see above.

Regarding claim 13, the claim recites similar limitations as claim 3 – see above.

Regarding claim 18, the claim recites similar limitations as claim 4 – see above.

Regarding claim 19, the claim recites similar limitations as claim 3 – see above.


Claims 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds, as above, and in view of Patil et al. (US 20090122065, Herein “Patil”) in view of Wiesinger et al. (US 20090198562, Herein “Wiesinger”).
Regarding claim 5, Downing in view of Breeds teaches the limitations of claim 1, as above.
However, Downing in view of Breeds fails to specifically teach The method of claim 1, further comprising:
providing, within the visual logic connector, a number indicating a quantity of connections between the first object and the second object, wherein the quantity of connections represents a quantity of mapped fields including same data.
Yet, in a related art, Patil discloses mapping of data between nodes such as mapping of financial transactions between persons, further showing information displayed regarding the number of transactions between the relevant nodes [0045]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the number of connections between nodes as displayed meta-data of Patil with the node graphs of Downing in view of Breeds to have providing, within the visual logic connector, a number indicating a quantity of connections between the first object and the second object, wherein the quantity of connections represents a quantity of mapped fields including same data. The combination would allow for, according to the motivation of Patil, providing information on graphs 

However, Downing in view of Breeds in view of Patil fails to specifically teach within the visual logic connector.
Yet, in a related art, Wiesinger discloses rendering logic connection information such as meta-data within the connector such as by varying the appearance of the connector [0012].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the presentation of connection data within the connection itself of Wiesinger with the presentation of a number of connections of Downing in view of Breeds in view of Patil to have within the visual logic connector. The combination would allow for, according to the motivation of Wiesinger, more efficiently presenting information on connections within networks of nodes such as a graph of nodes [0002] such as by rendering the connection with meta-data such as varying the weight to more efficiently present connection relationship data representing relationships between the nodes, such as, in the combination, rendering the connection data as a number of connections presented within the visual logic connector, such as by varying the presentation of the connection [0012]. 

Regarding claim 14, the claim recites similar limitations as claim 5 – see above.

Regarding claim 20, Downing in view of Breeds teaches the limitations of claim 17, as above.
The claim recites similar limitations as claim 5 – see above.


Claims 7, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds, as above, and in view of Daga (US 20080162532, Herein “Daga”) in view of Cook et al. (US 20060150169, Herein “Cook”).
Regarding claim 7, Downing in view of Breeds teaches the limitations of claim 1, as above.
However, Downing in view of Breeds fails to specifically teach The method of claim 1, wherein the second object is collapsed, further comprising:
expanding, by the computing device, the collapsed second object to an expanded second object.
Yet, in a related art, Daga discloses expanding and collapsing data viwd of related objects using a relational graph manager ([0022] to [0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the expanding collapsed object data of Daga with the graphing data of Downing in view of Breeds to have expanding, by the computing device, the collapsed second object to an expanded second object. The combination would allow for, according to the motivation of Daga, storing and retrieving information quickly and efficiently so that a user can more conveniently interact with a database, particularly a relational database via user interactive actions providing convenient access to relational database data [0002]; furthermore, by allowing the user to interact with a collapsed or expanded view of certain relational data, the user may focus on certain portions of the data that are interconnected, thus iproving the user’s viewing experience [0022]. 

However, Downing in view of Breeds in view of Daga fails to specifically teach to show the plurality of visual logic connectors between mapped fields in the first object to mapped fields in the expanded second object.

	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the showing the logic connectors between the mapping including the expanded second object of Cook with the dynamic object mapping and graphic of Downing in view of Breeds in view of Daga to have to show the plurality of visual logic connectors between mapped fields in the first object to mapped fields in the expanded second object. The combination would allow for, according to the motivation of Cook, an interactive model allowing the user to expand or collapse sections of the structure thus allowing the user to view the structure in different ways, e.g., to focus on one section more than another [0036] further rlimiting line crossings in the diagram layout ([0005], [0009], [0035], [0041], and [0058]). . 

Regarding claim 8, Downing in view of Breeds in view of Daga in view of Cook teaches the limitations of claims 1 and 7, as above.
Furthermore, Cook teaches The method of claim 7, further comprising:
rearranging, by the computing device, the mapped fields of the expanded second object to increase a quantity of straight lines or reduce a quantity of crossovers of the plurality of visual logic connectors (drawing inter-object connectors ([0054]; fig. 5) based on performing expand/collapse operations on an associated node/object [0055] in an effort to reduce line crossings [0058]; furthermore, expanding collapsed areas of the diagram ([0005], [0009], [0031]) to allow the user to view the structure in different ways, such as by focusing on a particular section more than a collapsed 

Regarding claim 15, the claim recites similar limitations as claim 7 and 8 – see above.


Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds, as above, and in view of Weinberg et al. (US 6,237,006, Herein “Weinberg”).
Regarding claim 9, Downing in view of Breeds teaches the limitations of claim 1, as above.
However, Downing in view of Breeds fails to specifically teach The method of claim 1, further comprising:
mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second mapping,
wherein the visual logic connector of the first mapping of the first object of the first data schema to the second object of the second data schema and of a visual logic connector of the second mapping of the first object of the first data schema to the third object of the second data schema is equidistant from the first object in the GUI.
Yet, in a related art, Weinberg discloses equidistant mappings of objects of the second schema (e.g., child objects 48 such as the multiple “pages”) and the first object of the first parent schema, 44, each equidistant from object 44 (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the presenting visually the graph with equidistant presentation of Weinberg with the graphing of Downing in view of Breeds to have mapping, by the computing device, the first object of the first data schema to a third object of the second data schema with a second 

Regarding claim 16, the claim recites similar limitations as claim 9 – see above.


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downing in view of Breeds, as above, and in view of Breeds et al. (US 20100079460, Herein “Breeds2”).
Regarding claim 10, Downing in view of Breeds teaches the limitations of claim 1, as above.
While Breeds generally discloses filtering, Breeds2 more specifically teaches The method of claim 1, further comprising:
filtering, by the computing device, the first data schema or the second data schema to display mapped or unmapped fields, as follows: controlling the presentation of information by filtering/selecting information for filtering the graph according to object relationships, thus selectively displaying graph content based on the filtering [0018], thus reducing the complexity of the graph [0019]; data subsets [0020]; see also filtering [0032]. 


Conclusion
Other art made of record but not included in this action may be cited in the Notice of Reference, if attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer 
/JASON T EDWARDS/              Examiner, Art Unit 2144